700 So. 2d 796 (1997)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,
v.
Vicki BRAVENDER, Appellee.
No. 97-1844.
District Court of Appeal of Florida, Fourth District.
October 29, 1997.
*797 Lillian Conrad, Plantation, for appellant.
S. Tracy Long of Simon & Simon Chartered Attorneys, Boca Raton, for appellee.

ORDER DISMISSING APPEAL
KLEIN, Judge.
State Farm appeals an order assessing $300 attorney's fees against it as a result of State Farm's discovery misconduct. State Farm asserts that the order is appealable as an order of civil contempt; however, it is not. The fees were assessed for services rendered in regard to a motion for protective order pursuant to Florida Rule of Civil Procedure 1.280(c). That rule provides that expenses may be awarded by the court in relation to a motion for a protective order pursuant to rule 1.380(a)(4). This was not, therefore, an order of contempt, but rather an order entered pursuant to those two rules.
Nor is the order appealable as a final judgment, because it merely "awards plaintiff's counsel $300 in sanctions for the necessity of coming to court on this motion." It is not in the form of a money judgment on which the clerk would issue execution.
Although we can only speculate as to why State Farm would have gone to the expense of appealing this order at this time, one reason could be that it was not sure if it was a final order which had to be appealed. This opinion will lay that concern to rest. We agree with the first district that this type of sanction order is not appealable or reviewable by certiorari. See Malone v. Costin, 410 So. 2d 569 (Fla. 1st DCA 1982). Appeal dismissed.
GLICKSTEIN and STEVENSON, JJ., concur.